Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
	Applicant’s amendment has obviated the remaining rejections.  The instant claims are directed to a method for modifying a molecular sieve, the product thereof and its use.  US 5371312 remains the closest prior art.  The difference between claim 1 and the prior art is the pore size of the molecular sieve to be treated.   The patent is limited to treating (see column 3, lines 51+) a medium pore zeolite (largest pore being an 10R ring) using aqueous aminosilane.  The amended claims are limited to small pore (largest pore size 8R) and large pore (largest pore size 12R) molecular sieves.  The motivation found to carry out the aminosilane treatment is to enhance shape selectivity by protection of acid sites.  This motivation is directly related to the number of T-atoms in the maximum pore rings in a molecular sieve.  For this reason, the patent teaching limiting the invention to medium pore zeolites teaches away from using this technique with small or large pore zeolites.  Claims 21-27 are directed to a method of forming an article not disclosed in the prior when limited to at least 10% water in the solvent for the aminosilane agent.  They are allowable over the prior art for that reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID M BRUNSMAN/Primary Examiner, Art Unit 1732